221 S.W.3d 479 (2007)
STATE of Missouri, Respondent,
v.
Matthew L. BODE, Appellant.
No. WD 66389.
Missouri Court of Appeals, Western District.
May 9, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, Attorneys for Respondent.
Irene Karns, Assistant State Public Defender, Columbia, MO, Attorney for Appellant.
Before HOWARD, C.J., and ULRICH and NEWTON, JJ.

Order
PER CURIAM.
Matthew L. Bode was convicted of first-degree robbery, armed criminal action, and possession of cocaine. Bode argues on appeal that the trial court erred in not severing the possession charge from the robbery and armed criminal action charges. He also argues that the trial court plainly erred in not sua sponte granting a mistrial based on the State's opening argument and the testimony of a detective. The trial court did not err in not granting a severance in that joinder was proper as a matter of law and there was no abuse of discretion. We decline to review his remaining alleged errors for *480 plain error because there was no evident, obvious, and clear error.
Affirmed. Rule 30.25(b).